O'Connor, C.J.
*1259{¶ 1} Defendant, Porter J. Mitchell, has filed an affidavit with the clerk of this court under R.C. 2701.03 seeking to disqualify Judge Michael Ward, a retired judge sitting by assignment, from presiding over any further proceedings in the above-referenced cases in the Gallia County Court of Common Pleas.
{¶ 2} R.C. 2701.03(B)(3), however, provides that an affidavit of disqualification "shall include" a "certificate indicating that a copy of the affidavit has been served on the * * * judge * * * against whom the affidavit is filed and on all other parties or their counsel." Here, Mr. Mitchell submitted a certificate indicating that he served his affidavit on Judge Ward, but he failed to indicate that he served the affidavit on the state of Ohio or its counsel. Accordingly, Mr. Mitchell failed to comply with the requirements of R.C. 2701.03(B), and his affidavit is dismissed. See In re Disqualification of Ruehlman , 77 Ohio St.3d 1261, 674 N.E.2d 366 (1996).